TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00558-CR


                              Quentin Dante Balderaz, Appellant

                                                v.

                                  The State of Texas, Appellee


             FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY,
        NO. D-15-0269-SB, THE HONORABLE BRAD GOODWIN, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Quentin Dante Balderaz seeks to appeal the judgment adjudicating his

guilt for the felony offense of burglary of a habitation. See Tex. Penal Code § 30.02(c)(2). The

district court certified that Balderaz waived the right of appeal. Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: September 19, 2018

Do Not Publish